Case 6:20-cv-00546-WWB-EJK Document 5 Filed 04/03/20 Page 1 of 4 PageID 15


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

ROSITA LOUISSAINT,

                     Plaintiff,

v.                                                   Case No: 6:20-cv-546-Orl-78EJK

VISTANA MANAGEMENT, INC.,

                     Defendant.
                                         /

                            INTERESTED PERSONS ORDER
                                 FOR CIVIL CASES

       This Court makes an active effort to review each case in order to identify parties

and interested corporations in which the assigned judge may be a shareholder, as well

as for other matters that might require consideration of recusal.

       It is therefore ORDERED that, by April 17, 2020, each party, pro se party,

governmental party, intervenor, non-party movant, and Rule 69 garnishee shall file and

serve a Certificate of Interested Persons and Corporate Disclosure Statement in the

following form:
Case 6:20-cv-00546-WWB-EJK Document 5 Filed 04/03/20 Page 2 of 4 PageID 16



                              CERTIFICATE OF INTERESTED PERSONS
                             AND CORPORATE DISCLOSURE STATEMENT


         I hereby disclose the following pursuant to this Court’s interested persons order:

1.)     the name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this
action — including subsidiaries, conglomerates, affiliates, parent corporations,
publicly-traded companies that own 10% or more of a party’s stock, and all other
identifiable legal entities related to any party in the case:

          [insert list]

2.)   the name of every other entity whose publicly-traded stock, equity, or debt may
be substantially affected by the outcome of the proceedings:


         [insert list]

3.)    the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:

          [insert list]

4.)    the name of each victim (individual or corporate) of civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution:


         [insert list]

        I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge assigned
to this case, and will immediately notify the Court in writing on learning of any such
conflict.


[Date]                                             _____________________________
                                                   [Counsel of Record or Pro Se Party]
                                                       [Address and Telephone]
[Certificate of Service]




                                            -2-
Case 6:20-cv-00546-WWB-EJK Document 5 Filed 04/03/20 Page 3 of 4 PageID 17


       It is FURTHER ORDERED that no party may seek discovery from any source

before filing and serving a CERTIFICATE       OF   INTERESTED PERSONS       AND   CORPORATE

DISCLOSURE STATEMENT.        A motion, memorandum, response, or other paper               —

including emergency motion — may be denied or stricken unless the filing party has

previously filed and served its CERTIFICATE     OF INTERESTED     PERSONS   AND   CORPORATE

DISCLOSURE STATEMENT.

       FURTHER ORDERED that each party has a continuing obligation to file and serve

an amended CERTIFICATE         OF   INTERESTED PERSONS      AND   CORPORATE DISCLOSURE

STATEMENT within fourteen days of 1) discovering any ground for amendment, including

notice of case reassignment to a different judicial officer; or 2) discovering any ground for

recusal or disqualification of a judicial officer.   A party should not routinely list an

assigned district judge or magistrate judge as an “interested person” absent some non-

judicial interest.

FURTHER ORDERED that, in order to assist the Court in determining when a conflict of

interest may exist, particularly when ruling on matters formally assigned to another judge,

each party shall use the full caption of the case — including the names of all parties and

intervenors — on all motions, memoranda, papers, and proposed orders submitted to

the Clerk. See Fed.R.Civ.P. 10(a); Local Rule 1.05(b) (“et al.” discouraged).




                                            -3-
Case 6:20-cv-00546-WWB-EJK Document 5 Filed 04/03/20 Page 4 of 4 PageID 18




        ROY B. DALTON, JR.                            PAUL G. BYRON
        Roy B. Dalton, Jr. [37]                       Paul G. Byron [40]
      United States District Judge               United States District Judge

       CARLOS E. MENDOZA                           WENDY W. BERGER
       Carlos E. Mendoza [41]                      Wendy W. Berger [78]
      United States District Judge               United States District Judge

        G. KENDALL SHARP                           PATRICIA C. FAWSETT
        G. Kendall Sharp [18]                      Patricia C. Fawsett [19]
  Senior United States District Judge         Senior United States District Judge

     GREGORY A. PRESNELL                              JOHN ANTOON II
       Gregory A. Presnell [31]                       John Antoon II [28]
  Senior United States District Judge         Senior United States District Judge

         ANNE C. CONWAY
        Anne C. Conway [22]
  Senior United States District Judge

         GREGORY J. KELLY                           THOMAS B. SMITH
        Gregory J. Kelly [GJK]                     Thomas B. Smith [TBS]
    United States Magistrate Judge             United States Magistrate Judge

           DANIEL C. IRICK                           DAVID A. BAKER
         Daniel C. Irick [DCI]                      David A. Baker [DAB]
    United States Magistrate Judge             United States Magistrate Judge

        LESLIE R. HOFFMAN                             EMBRY J. KIDD
          Leslie R. Hoffman                         Embry J. Kidd [EJK]
    United States Magistrate Judge             United States Magistrate Judge


April 3, 2020

Copies to:      All Counsel of Record
                All Pro Se Parties




                                        -4-
